

Exhibit 10.1




AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT


Private & Confidential (Addressee Only)


{EMPNAME}

{EMPNUM}


We are pleased to advise you (the “Participant”) that Analog Devices, Inc., a
Massachusetts corporation (the “Company”), has granted to the Participant that
number of Performance Restricted Stock Units (“Performance RSUs”) set forth
below, subject to the terms and conditions of the Analog Devices, Inc. Amended
and Restated 2006 Stock Incentive Plan (the “Plan”) and this Performance
Restricted Stock Unit Agreement, including Appendix A, which includes additional
performance-based vesting conditions, and Appendix B, which includes any
applicable country-specific provisions. This Performance Restricted Stock Unit
Agreement, together with Appendix A and Appendix B, is referred to as the
“Agreement.” The grant of Performance RSUs reflects the Company’s confidence in
the Participant’s commitment and contributions to the success and continued
growth of the Company. All terms not defined in this Agreement shall have the
meaning set forth in the Plan.
1.
Performance Restricted Stock Unit.

Subject to the terms and conditions of the Plan and this Agreement, the Company
has granted to the Participant that number of Performance RSUs (the “Award”)
effective on the Date of Grant set forth below:
Date of Grant:     {GRANTDATE}
Number of Performance RSUs (“Initial Grant Number”):    {PERFSHARESGRANTED}
Vesting Date:     {PERFVESTDATE}
Each one (1) Performance RSU shall, if and when it vests in accordance with this
Agreement, automatically convert into one (1) share of common stock, US$0.16 2/3
par value, of the Company (“Common Stock”) issuable as provided below. The
Performance RSUs are subject to the vesting provisions set forth in Section 2
(including any performance-based vesting conditions set forth in Appendix A),
the restrictions on transfer set forth in Section 3, and the right of the
Company to retain Shares (as defined below) pursuant to Section 7. If this Award
is granted to a Covered Employee, the Award is intended to constitute “qualified
performance-based compensation” within the meaning of Section 162(m) of the Code
and the Treasury Regulations thereunder, and to the extent applicable, shall be
construed accordingly.
2.
Vesting and Conversion.

(a)
Subject to the terms of the Plan and this Agreement, the Performance RSUs shall
vest in accordance with the vesting conditions set forth in Section 1 and the
performance-based vesting conditions set forth in Appendix A. For purposes of
this Agreement, Performance RSUs that have not vested as of the Vesting Date in
accordance with this Section 2(a) and Appendix A are referred to as “Unvested
Performance RSUs.” The shares of Common Stock that are issuable upon the vesting
and conversion of the Performance RSUs are referred to in this Agreement as
“Shares.” As soon as administratively practicable after the issuance of any
Shares upon the vesting and conversion of Performance RSUs, and subject to the
terms and conditions set forth in the Agreement, the Company shall deliver or
cause to be delivered evidence (which may include a book entry by the Company’s
transfer agent) of the Shares so issued in the name of the Participant to the
brokerage firm designated by the Company to maintain the brokerage account
established for the Participant or the Participant’s heirs, in the case of
Section 2(c).Notwithstanding the foregoing, the Company shall not be obligated
to issue Shares to or in the name of the Participant upon the vesting and
conversion of any Performance RSUs unless the issuance of such Shares shall
comply with all relevant provisions of law and other legal requirements
including, without limitation, any applicable securities laws and the
requirements of any stock exchange upon which shares of Common Stock may then be
listed.

(b)
In the event the Participant’s employment with the Company or the Employer (as
defined in Section 2(e)) is terminated either by the Participant, the Company,
or the Employer for any reason or no reason (other than due to death or the
Participant becoming Disabled, as defined in Section 2(d)), then in each such
case, all of the Unvested Performance RSUs as of the date of termination shall
terminate and be canceled immediately and automatically and the Participant
shall have no further rights with respect to such Unvested Performance RSUs.

(c)
In the event of the Participant’s death prior to the end of the Performance
Period, the Unvested Performance RSUs shall vest immediately upon death with
respect to the Initial Grant Number of Shares underlying the Performance RSUs,
notwithstanding that the Participant was not employed as of the Vesting Date. In
the event of the Participant’s death after the end of the Performance Period,
the Unvested Performance RSUs shall vest with respect to the number of Shares
underlying the Performance RSUs that would have vested in accordance with
Appendix A had the Participant continued employment through the Vesting Date had
he or she not died.



1



--------------------------------------------------------------------------------







(d)
In the event the Participant becomes Disabled prior to the end of the
Performance Period, the Unvested Performance RSUs shall vest immediately as of
the date the Participant is determined to be Disabled with respect to the
Initial Grant Number of Shares underlying the Performance RSUs, regardless of
whether the Participant terminates employment prior to the Vesting Date. In the
event the Participant becomes Disabled after the end of the Performance Period,
the Unvested Performance RSUs shall vest with respect to the number of Shares
underlying the Performance RSUs that would have vested in accordance with
Appendix regardless of whether the Participant continues employment through the
Vesting Date. “Disabled” with respect to the Participant means, when and if, as
a result of disease, injury or mental disorder, the Participant is incapable of
engaging in regular service or occupation with the Company or the Employer (as
defined in Section 2(e)) which has lasted or can be expected to last for a
continuous period of not less than 12 months, as determined by the Company.

(e)
For purposes of this Agreement, employment shall include being an employee with
the Company. Employment shall also include being an employee with any direct or
indirect parent or subsidiary of the Company, or any successor to the Company or
any such parent or subsidiary of the Company (the “Employer”). Should a
Participant transfer employment to become a director, consultant or advisor to
the Company or the Employer following the Date of Grant, he or she will still be
considered employed for vesting purposes until he or she ceases to provide
services to the Company or any direct or indirect parent or subsidiary of the
Company, or any successor to the Company or any such parent or subsidiary of the
Company.

3.
Restrictions on Transfer.

(a)
The Participant shall not sell, assign, transfer, pledge or otherwise encumber
any Performance RSUs, either voluntarily or by operation of law.

(b)
The Company shall not be required (i) to transfer on its books any of the
Performance RSUs which have been transferred in violation of any of the
provisions set forth herein or (ii) to treat as the owner of such Performance
RSUs any transferee to whom such Performance RSUs have been transferred in
violation of any of the provisions contained herein.

4.
Not a Shareholder. The Performance RSUs represent an unfunded, unsecured promise
by the Company to deliver Shares upon vesting and conversion of the Performance
RSUs, and until vesting of the Performance RSUs and issuance of the Shares, the
Participant shall not have any of the rights of a shareholder with respect to
the Shares underlying the Performance RSUs. For the avoidance of doubt, the
Participant shall have no right to receive any dividends and shall have no
voting rights with respect to the Shares underlying the Performance RSUs for
which the record date is on or before the date on which the Shares underlying
the Performance RSUs are issued to the Participant.

5.
Provisions of the Plan. The Performance RSUs and Shares, including the grant and
issuance thereof, are subject to the provisions of the Plan. A copy of the Plan
prospectus is available on the Company’s Intranet at
https://thecircuit.web.analog.com/Pages/CircuitHome.aspx. (From Circuit home
page, click Knowledge Centers, HR, Employee Stock Programs. The related
documents can be found in the right-hand column.) If the Participant is unable
to access this information via the Intranet, the Company’s or the Participant’s
regional stock plan administrator can provide the Participant with copies.

6.
Withholding Taxes.

(a)
Regardless of any action the Company and/or the Employer, if different, takes
with respect to any or all income tax (including U.S. federal, state and local
taxes and/or non-U.S. taxes), social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
the Participant acknowledges that the ultimate liability for all Tax-Related
Items legally applicable to the Participant is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Performance RSUs,
including the grant of the Performance RSUs, the vesting of the Performance
RSUs, the subsequent sale of any Shares acquired pursuant to the Performance
RSUs and the receipt of any dividends; and (ii) do not commit to structure the
terms of the grant or any aspect of the Performance RSUs to reduce or eliminate
the Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant becomes subject to Tax-Related Items in more
than one jurisdiction between the Date of Grant and the date of any relevant
taxable or tax withholding event, as applicable, the Participant acknowledges
that the Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

(b)
Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
to satisfy all Tax-Related Items. In this regard, the Participant authorizes the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the methods set forth below:

(i)
the Company may withhold a sufficient number of whole Shares otherwise issuable
upon the vesting of the Performance RSUs that have an aggregate Fair Market
Value sufficient to pay the minimum Tax-Related Items required to be withheld
with respect



2



--------------------------------------------------------------------------------







to the Shares. The cash equivalent of the Shares withheld will be used to settle
the obligation to withhold the Tax-Related Items (determined by reference to the
closing price of the Common Stock on the NASDAQ Global Select Market on the
applicable vesting date); or
(ii)
the Company may, in its discretion, withhold any amount necessary to pay the
Tax-Related Items from the Participant’s salary or other amounts payable to the
Participant; or

(iii)
the Company may withhold from proceeds of the sale of Shares either through a
voluntary sale or through a mandatory sale arranged by the Company (on the
Participant’s behalf pursuant to this authorization);

provided, however, that if the Participant is a Section 16 officer of the
Company under the Exchange Act, then the Company will withhold a sufficient
number of whole Shares otherwise issuable upon the vesting of the Performance
RSUs pursuant to (i) above, unless the use of such withholding method is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, in which case, the obligation for Tax-Related Items
will be satisfied pursuant to (iii).
The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates, including maximum applicable rates, in which case the Participant may
receive a refund of any over-withheld amount in cash and will not be entitled to
the equivalent amount in Shares. If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, the Participant is deemed
to have been issued the full number of Shares subject to the vested Performance
RSU, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items.
In the event the withholding requirements are not satisfied through the
withholding of Shares or through the Participant’s salary or other amounts
payable to the Participant, no Shares will be issued upon vesting of the
Performance RSUs unless and until satisfactory arrangements (as determined by
the Compensation Committee of the Board) have been made by the Participant with
respect to the payment of any Tax-Related Items which the Company and/or the
Employer determine, in each of its sole discretion, must be withheld or
collected with respect to such Performance RSUs. No fractional Shares will be
withheld or issued pursuant to the grant of the Performance RSUs and the
issuance of Shares hereunder. By accepting this grant of Performance RSUs, the
Participant expressly consents to the withholding of Shares and/or cash as
provided for hereunder. All other Tax-Related Items related to the Performance
RSUs and any Shares delivered in payment thereof are the Participant’s sole
responsibility.
7.
Option of Company to Deliver Cash. Notwithstanding any of the other provisions
of this Agreement, and except as set forth in Appendix B, where share settlement
is otherwise prohibited under local law or may present adverse tax consequences
to the Participant, at the time the Performance RSUs vest, the Company may
elect, in the sole discretion of the Compensation Committee of the Board, to
deliver by wire transfer to the Participant in lieu of Shares an equivalent
amount of cash (determined by reference to the closing price of the Common Stock
on the NASDAQ Global Select Market on the applicable vesting date). If the
Company elects to deliver cash to the Participant, the Company is authorized to
retain such amount as is sufficient in the opinion of the Company to satisfy the
Tax-Related Items withholding obligations of the Company pursuant to Section 6
herein.

8.
Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of personal data
set forth in this Agreement and any other RSU grant materials by and among, as
applicable, the Employer, the Company and its subsidiaries for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.

The Participant understands that the Company and the Employer may hold certain
personal information about him/her, including, without limitation, the
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all RSUs or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.
The Participant understands that Data will be transferred to Fidelity (or one of
its subsidiaries) or such other stock plan service provider as may be selected
by the Committee in the future (any such entity, “Broker”), which is assisting
the Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that, if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Company, the Broker and any other possible recipients that may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the participation of Participant and other participants in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the


3



--------------------------------------------------------------------------------







Participant’s participation in the Plan. The Participant understands that he or
she may, at any time, view Data, request information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Participant’s local human resources representative. Further, the Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke his or her consent, his or her employment status or
service with the Employer will not be affected; the only consequence of refusing
or withdrawing the Participant’s consent is that the Company would not be able
to grant the RSUs or other equity awards to the Participant or administer or
maintain such awards. Therefore, Participant understands that refusing or
withdrawing the Participant’s consent will not affect the Participant’s
employment status or service with the Employer; the only consequence of refusing
or withdrawing consent is it affects the Participant’s ability to participate in
the Plan. For more information on the consequences of a refusal to consent or
withdrawal of consent, the Participant may contact his or her local human
resources representative.
9.
Repatriation and Other Legal Requirements. The Participant agrees as a condition
of the grant of the Performance RSUs, as applicable, to repatriate all payments
attributable to the Shares and/or cash acquired under the Plan (including, but
not limited to, dividends and any proceeds derived from the sale of the Shares
acquired pursuant to the Performance RSUs) in accordance with all foreign
exchange rules and regulations applicable to the Participant. In addition, the
Participant also agrees to take any and all actions, and consent to any and all
actions taken by the Company and its subsidiaries, as may be required to allow
the Company and its subsidiaries to comply with all laws, rules and regulations
applicable to the Participant. Finally, the Participant agrees to take any and
all actions as may be required to comply with the Participant’s personal legal
and tax obligations under all laws, rules and regulations applicable to the
Participant.

10.
Miscellaneous.

(a)
No Rights to Employment. The grant of the Performance RSUs shall not confer upon
the Participant any right to continue in the employ of the Company or the
Employer, nor limit in any way the right of the Company or the Employer to
terminate the Participant’s employment at any time. Except in the event the
Participant becomes Disabled or termination of employment due to death, the
vesting of the Performance RSUs pursuant to Section 2 and Appendix A, is earned
only by satisfaction of the performance-based vesting conditions and continuing
service as an employee at the will of the Company or the Employer through the
Vesting Date (not through the act of being hired or engaged or being granted the
Performance RSUs hereunder).

(b)
Discretionary Nature. The Participant acknowledges and agrees that the Plan is
discretionary in nature and may be amended, canceled, or terminated by the
Company at any time, to the extent permitted under the Plan. The Participant’s
participation in the Plan is voluntary. The grant of the Performance RSUs under
the Plan is a one-time benefit and does not create any contractual or other
right to receive a grant of Performance RSUs or any other award under the Plan
or other benefits in lieu thereof in the future. Future grants, if any, will be
at the sole discretion of the Company, including, but not limited to, the form
and timing of any grant, the number of Shares subject to the grant, and the
vesting provisions. Any amendment, modification or termination of the Plan shall
not constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Company or the Employer. The Performance RSUs
and income from such Performance RSUs shall not be included in any calculation
of severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments. The
Performance RSUs should in no event be considered as compensation for, or
relating in any way to, past services for the Company or the Employer.

(c)
Exclusion from Termination Indemnities and Other Benefits. This Section 10(c)
applies if the Participant resides outside the U.S.: The value of the
Performance RSUs and any other awards granted under the Plan is an extraordinary
item of compensation outside the scope of the Participant’s employment with the
Company or the Employer (and the Participant’s employment contract, if any). Any
grant under the Plan, including the grant of the Performance RSUs and the income
and value of same, is not part of normal or expected compensation or salary.
Further, the Performance RSUs and the Shares, and the income and value of same,
are not intended to replace any pension rights or compensation.

(d)
No Entitlement. This Section 10(d) applies if the Participant resides outside
the U.S. and/or the Company is not the Participant's employer: In consideration
of the grant of Performance RSUs, no claim or entitlement to compensation or
damages shall arise from forfeiture of the Performance RSUs resulting from
termination of the Participant’s employment with the Company or the Employer
(regardless of the reason for such termination and whether or not later to be
found invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment contract,
if any) and the Participant irrevocably releases the Company from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, the Participant shall be deemed
irrevocably to have waived the Participant’s entitlement to pursue such claim.

(e)
Exchange Rates. This Section 10(e) applies if the Participant resides outside
the U.S.: The Participant acknowledges and agrees that neither the Company nor
the Employer shall be liable for any foreign exchange rate fluctuation between
the Participant’s local currency and the United States Dollar that may affect
the value of the Performance RSUs or of any amounts due to the Participant
pursuant to the vesting and settlement of the Performance RSUs or the subsequent
sale of any Shares.



4



--------------------------------------------------------------------------------







(f)
Future Value of Shares. The future value of the underlying Shares is unknown,
indeterminable, and cannot be predicted with certainty.

(g)
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(h)
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Company and the Participant and his or her respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 3 of this Agreement.

(i)
Notice. Each notice relating to this Award shall be in writing (which shall
include electronic form) and delivered in person, electronically or by first
class mail, postage prepaid, to the address as hereinafter provided. Each notice
shall be deemed to have been given on the date it is received. Each notice to
the Company shall be addressed to it at its offices at Analog Devices, Inc., One
Technology Way, Norwood, Massachusetts, 02062, Attention: Chief Financial
Officer. Each notice to the Participant shall be addressed to the Participant at
the Participant’s last known mailing or email address, as applicable, on the
records of the Company.

(j)
Pronouns. Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.

(k)
Entire Agreement. This Agreement and the Plan constitute the entire
understanding between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of these documents.

(l)
Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the Commonwealth of Massachusetts without
regard to any applicable conflicts of laws.

(m)
Compliance with Laws. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares prior to the completion of any
registration or qualification of the Shares under any local, state, federal or
foreign securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. The Participant understands that the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. The Participant
also understands and agrees that the Awards granted under the Plan, including
the Performance RSUs and the underlying Shares, are subject to the listing
standards of any national securities exchange or association on which the
Company's securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act, and any SEC regulations, as now
or hereafter in effect. Further, the Participant agrees that the Company shall
have unilateral authority to amend the Plan and the Agreement without the
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to issuance of Shares.

(n)
Interpretation. The interpretation and construction of any terms or conditions
of this Agreement or the Plan, or other matters related to the Plan, by the
Compensation Committee of the Board shall be final and conclusive.

(o)
Participant’s Acceptance. The Participant is urged to read this Agreement
carefully and to consult with his or her own legal counsel regarding the terms
and consequences of this Agreement and the legal and binding effect of this
Agreement. By virtue of his or her acceptance of this Award, the Participant is
deemed to have accepted and agreed to all of the terms and conditions of this
Agreement and the provisions of the Plan.

(p)
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the Performance RSUs or other awards granted to the
Participant under the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

(q)
English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Performance RSUs, be drawn up in English. If the Participant has
received this Agreement, the Plan or any other documents related to the
Performance RSUs translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English version shall control.



5



--------------------------------------------------------------------------------







(r)
Appendix B. Notwithstanding any provisions herein to the contrary, if the
Participant transfers the Participant’s residence and/or employment to a country
other than the United States, the Performance RSUs shall be subject to any
special terms and conditions for such country as may be set forth in Appendix B
to this Agreement. Moreover, if the Participant relocates to one of the
countries included in Appendix B, the special terms and conditions for such
country will apply to the Participant, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan. Appendix
B constitutes part of this Agreement.

(s)
Additional Requirements. The Company reserves the right to impose other
requirements on the Performance RSUs, any Shares acquired pursuant to the
Performance RSUs, and the Participant’s participation in the Plan, to the extent
the Company determines, in its sole discretion, that such other requirements are
necessary or advisable for legal or administrative reasons. Such requirements
may include (but are not limited to) requiring the Participant to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.

(t)
Private Placement. The Company has submitted filings in the United States in
connection with the stock incentive plan under which this Award was made. The
Company has not submitted any registration statement, prospectus or other
filings with other local securities authorities (unless otherwise required under
such local law), and the grant of the Award is not intended to be a public
offering of securities in any other jurisdiction or subject to the supervision
of other local securities authorities.

(u)
Changes in Capitalization. In the event of any stock split, reverse stock split,
stock dividend, recapitalization, combination of shares, reclassification of
shares, spin-off or other similar change in capitalization or event, or any
non-cash distribution to holders of Common Stock, the number of Performance
RSUs, and Shares issuable upon vesting and conversion thereof, shall be
appropriately adjusted in such manner as shall be determined by the Compensation
Committee of the Board.

(v)
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of Shares. The Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

(w)
Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country of residence, the Participant may be
subject to insider trading restrictions and/or market abuse laws in applicable
jurisdictions, which may affect Participant’s ability to, directly or
indirectly, acquire, sell, or attempt to sell Shares or rights to Shares under
the Plan during such times as Participant is considered to have “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdictions or the Participant’s country). Any restrictions under these laws
or regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and the Participant is advised to speak to his or her personal
advisor on this matter.

(x)
Foreign Asset/Account, Exchange Control, and Tax Reporting. Depending on the
Participant’s country, the Participant may be subject to foreign asset/account,
exchange control and/or tax reporting requirements as a result of the vesting of
the Performance RSUs, the acquisition, holding, and/or transfer of Shares or
cash resulting from participation in the Plan and/or the opening and maintenance
of a brokerage or bank account in connection with the Plan. The Participant may
be required to report such assets, accounts, account balances and values and/or
related transactions to the applicable authorities in his or her country. The
Participant acknowledges that he or she is responsible for ensuring compliance
with any applicable foreign asset/account, exchange control and tax reporting
requirements. The Participant further understands that he or she should consult
the Participant’s personal legal advisor on these matters.

(y)
Waiver. The Participant acknowledges that a waiver by the Company or breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant.

s
V

Ray Stata    Vincent Roche
Chairman of the Board    President & Chief Executive Officer


6



--------------------------------------------------------------------------------




APPENDIX A TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT


1.
Performance Period. The twelve-month period beginning on the first day of the
third quarter of the Company’s fiscal year 2019 and ending on the last day of
the second quarter of the Company’s fiscal year 2020 (the “Performance Period”).

2.
Vesting Date. {PERFVESTDATE}.

3.
Certification Date: The date the Compensation Committee of the Board certifies
in writing, in accordance with the requirements of Section 162(m) of the Code,
the level of attainment of the Operating Profit Goal (as defined below). The
Certification Date shall be a date as soon as possible following the end of the
Performance Period but prior to the Vesting Date.

4.
Performance-Based Vesting Terms.

(a)
Except as otherwise provided in Sections 2(c) and 2(d) of the Agreement, if, and
only if, the attainment of the Operating Profit Goal is certified by the
Compensation Committee of the Board, a number of Performance RSUs subject to the
Award equal to 120% of the Initial Grant Number shall vest, subject to (i) the
Participant’s continued employment through the Vesting Date and (ii) any
reduction to the number of Performance RSUs subject to the Award that would
otherwise be eligible to vest if the Operating Profit Goal has been certified to
be attained, as determined in the sole discretion of the Compensation Committee
of the Board pursuant to Section 4(b) of this Appendix A. If the Compensation
Committee of the Board, on or before the Vesting Date, fails to certify whether
the Operating Profit Goal was attained or determines that the Operating Profit
Goal was not attained, the Award shall be forfeited in its entirety, and there
will be no settlement of Shares related to such Award, without regard to whether
the Net Synergy Performance Goal or LTC Cumulative Revenue Performance Goal
(each, as defined below) may be considered to be attained.

(b)
The Compensation Committee of the Board may, in its sole discretion, reduce (but
not increase) the number of Performance RSUs subject to the Award (that would
otherwise vest if the Operating Profit Goal were certified to be attained) based
on the achievement of the Net Synergy Performance Goal and the LTC Cumulative
Revenue Goal. A number of Performance RSUs equal to 50% of the Performance RSUs
that vest based on the attainment of the Operating Profit Goal may be reduced
based on the attainment level of the Net Synergy Performance Goal (the “Synergy
Goal-Related RSUs”). A number of Performance RSUs equal to 50% of the
Performance RSUs that vest based on the attainment of the Operating Profit Goal
may be reduced based on the attainment level of the LTC Cumulative Revenue
Performance Goal (the “LTC Revenue Goal-Related RSUs”).

(c)
The “Net Synergy Performance Goal” shall mean the amount of synergies achieved
with respect to the combined cost of goods sold (“COGS”) and operating expenses,
calculated on a net basis, resulting from the Company’s acquisition of Linear
Technology Corporation (“LTC”), as measured by subtracting the difference
between (i) the sum of (A) COGS and operating expenses of the Company for the
fourth quarter of the Company’s fiscal year 2016 (determined on an annualized
basis), plus (B) COGS and operating expenses of LTC for the second quarter of
LTC’s fiscal year 2017 (determined on an annualized basis), minus (ii) COGS and
operating expenses of the Company for the first quarter of the Company’s fiscal
year 2019 (determined on an annualized basis), the attainment of which shall be
calculated by the Company and approved by the Compensation Committee of the
Board with such adjustments as may be determined in the sole discretion of the
Compensation Committee of the Board. The table below, which sets forth the
number of Performance RSUs that may be determined to be eligible to vest based
on the attainment level of the Net Synergy Performance Goal (equal to the
product of the number of Synergy Goal-Related RSUs, multiplied by the Attainment
Percentage set forth on the left column of the below table), shall serve as a
guideline for the Compensation Committee of the Board with respect to its
exercise of negative discretion in determining the actual number of Performance
RSUs that shall actually vest:

Attainment Percentage of
Synergy Goal-Related RSUs
Net Synergy Performance Goal Achieved
(amounts in millions)
0%
Less than $120M
80%
$120M
100%
$150M
120%
Equal to or Greater than $180M



The Attainment Percentage set forth on the left column of the above table shall
be calculated based on linear interpolation among the attainment levels set
forth in the table and will be rounded to the nearest whole percentage point.




APPENDIX A - 1
VERSION 5/17

--------------------------------------------------------------------------------







(d)
The “LTC Cumulative Revenue Goal” shall mean the range of goals approved by the
Compensation Committee of the Board in connection with the granting of the Award
relating to the cumulative revenue generated by LTC, on a stand-alone basis
during the period commencing on the first day of the third quarter of the
Company’s fiscal year 2017 and ending on the last day of the second quarter of
the Company’s fiscal year 2020, the attainment of which shall be calculated by
the Company and approved by the Compensation Committee of the Board with such
adjustments as may be determined in the sole discretion of the Compensation
Committee of the Board. The number of Performance RSUs that may be determined to
be eligible to vest based on the attainment level of the LTC Cumulative Revenue
Performance Goal shall be equal to the product of the number of LTC Revenue
Goal-Related RSUs, multiplied by the attainment percentage of the LTC Cumulative
Revenue Performance Goal, which shall serve as a guideline for the Compensation
Committee of the Board with respect to its exercise of negative discretion in
determining the actual number of Performance RSUs that shall actually vest.

(e)
Notwithstanding anything to the contrary herein, the Compensation Committee of
the Board may exercise its negative discretion to adjust the performance goals
herein in a manner that would result in a decrease to the number of the
Performance RSUs that would otherwise vest based on the attainment of the Net
Synergy Performance Goal or Operating Profit Goal.

(f)
“Operating Profit Goal” shall mean Non-GAAP Operating Profit Before Taxes for
the Performance Period as a percentage of Revenue equal to or exceeding a
percentage approved by the Compensation Committee of the Board in connection
with the granting of the Award.

(g)
“Revenue” shall mean “Revenue,” as reported by the Company in its earnings press
release furnished to the Securities and Exchange Commission (“SEC”), which shall
be determined in accordance with GAAP, as adjusted to exclude the revenue
generated from one-time licensing and the financial accounting impact of
acquisition-related adjustments, including conforming the acquired entity’s
revenue policies to Company revenue policies.

(h)
“Non-GAAP Operating Profit Before Taxes” means Operating Profit Before Taxes, as
reported by the Company in its earnings press release furnished to the SEC,
which shall be determined in accordance with GAAP, as adjusted to exclude the
financial accounting impact of the following items: (1) revenue generated from
one-time licensing, (2) stock-based compensation expense, (3) gains arising from
litigation (including, without limitation, gains arising from any settlements),
(4) impairments resulting from investments, (5) impairments resulting from
goodwill and intangible assets, (6) gains or losses from sales of investments,
(7) gains or losses from sale of product lines or businesses, (8) impairments
resulting from fixed assets, (9) transaction costs resulting from acquisitions,
(10) adjustments to Revenue resulting from acquisitions, and (11) the following
expenses related to acquisitions: fair value adjustments to inventory, property,
plant and equipment; amortization of acquisition-related intangibles; the fair
value adjustment associated with the replacement of share-based awards, as
adjusted pursuant to Section 4(f) of Appendix A.

(i)
Non-GAAP Operating Profit Before Taxes shall be adjusted (without duplicating
exclusions that were applied in determining Non-GAAP Operating Profit Before
Taxes before the following adjustments) to exclude the financial accounting
impact of (i)  unusual, nonrecurring or infrequent occurring events, (ii) gains
or losses resulting from the dispositions of discontinued operations; (iii) the
cumulative effects of changes in accounting principles; (iv) the write-down of
assets; (v) stock-based compensation expense; and (vi) charges for restructuring
and rationalization programs.

  




2



--------------------------------------------------------------------------------




APPENDIX B TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT


This Appendix B includes additional terms and conditions that govern the
Performance RSUs granted to the Participant if the Participant resides in one of
the countries listed herein. These terms and conditions are in addition to, or,
if so indicated, in place of, the terms and conditions set forth in the
Agreement. Capitalized terms used but not defined in this Appendix B shall have
the meanings set forth in the Plan and/or the Agreement.


This Appendix B also includes certain issues of which the Participant should be
aware with respect to his or her participation in the Plan. The information is
based on the securities, exchange control, income tax and other laws in effect
in the respective countries as of May 2017. Such laws are often complex and
change frequently. As a result, the Company strongly recommends that the
Participant not rely on the information noted herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date when the Performance RSUs vest or Shares
acquired under the Plan subsequently are sold.


In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Company is not in a position to
assure the Participant of any particular result. Therefore, the Participant is
advised to seek appropriate professional advice as to how the relevant laws in
the Participant’s country may apply to his or her situation.


Finally, the Participant understands that if he or she is a citizen or resident
of a country other than the one in which the Participant is currently working,
transfers employment after the Date of Grant, or is considered a resident of
another country for local law purposes, the information contained herein may not
apply to the Participant, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply.






IRELAND


Exclusion from Termination Indemnities and Other Benefits. This provision
supplements Section 10(b) of the Agreement:
By accepting the Performance RSUs, the Participant acknowledges, understands,
and agrees that the benefits received under the Plan will not be taken into
account for any redundancy or unfair dismissal claim.






























APPENDIX B - 1
VERSION 5/17